1135-/5*
                                 ELECTRONIC RECORD




COA #      02-14-00333-CR                        OFFENSE:        29.03


           Michael Paul Lavoie v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    213th District Court


DATE: 08/28/15                     Publish: NO   TC CASE #:      1251622D




                         IN THE COURT OF CRIMINAL APPEALS


          Michael Paul Lavoie v. The State of
STYLE:   Texas                                        CCA#:          U33Wf
         APPELLAA/T^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:      //lDi(j4tJ~                                SIGNED:                           PC:_
JUDGE:       fjh, ujou^^                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD